COURT OF APPEALS
                               SECOND DISTRICT OF TEXAS
                                    FORT WORTH

                                  NO. 02-14-00410-CV

Glenn Alexander Clamon                    §    From County Court at Law No. 3

                                          §    of Tarrant County (2014-003040-3)
v.
                                          §    October 8, 2015

Jeffrey DeLong and Dennis Holmes          §    Opinion by Justice Walker



                                     JUDGMENT

       This court has considered the record on appeal in this case and holds that

there was no error in the trial court’s judgment. It is ordered that the judgment of

the trial court is affirmed.

       It is further ordered that appellant Glenn Alexander Clamon shall pay all of

the costs of this appeal, for which let execution issue.


                                       SECOND DISTRICT COURT OF APPEALS

                                       By _/s/ Sue Walker____________________
                                          Justice Sue Walker